March 21,2012 VIA EDGAR Mr. John Cash Accounting Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission Mail Stop 4631 treet, NE Washington, D.C. 20549 Re: International Game Technology (Company, IGT, we, our) Form 10-K for the Fiscal Year Ended October 1, 2011, Filed November 30, 2011 Form 10-Q for the Fiscal Quarter Ended December 31, 2011, Filed February 8, 2012 File No. 1-10684 Dear Mr. Cash: This letter is in response to your letter dated February 24, 2012 setting forth comments of the Staff of the Securities and Exchange Commission on our Form 10-K for the fiscal year ended October 1, 2011 filed on November 30, 2011 and our Form 10-Q for the fiscal quarter ended December 31, 2011, filed February 8, 2012 under the Securities Exchange Act of 1934. Our response to each specific comment is set forth below. For convenience, the comment from your letter is stated in italics prior to our response. Form 10-K for the Fiscal Year Ended October 1, 2011 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations, page 23 Business Segment Results, page 34 2011 Compared with 2010, page 34 2010 Compared with 2009, page 35 1. We note that you provide only a brief description of the reasons for the changes in your line items from year to year, and do not identify the actual factors or business reasons that were responsible for such changes. For example, we note on page 34 that you attribute your increase in North America operating income to higher product sales volume combined with reduced impairment and restructuring charges. You further note that product sales revenues improved due to increased replacement sales and higher licensing fees and network systems sales, but do not explain what caused such increases or quantify each of the factors contributing to the overall increase. In particular, we note that your replacement sales were up 29% year over year, despite the fact that the industry expected, and continues to expect, machine replacements to be at historically low levels as you note in your risk factor on page 13. Further, we note that during your earnings call discussing your results for the fourth quarter of 2011, you state that your North American replacement sales were at the highest quarterly level in four years, and that your share of the replacement market was approximately 40% to 45% for the quarter. However, we also note that you advised during the earnings call that the numbers were an "anomaly" and that you believe your share of the replacement market will be closer to 30% going forward, and that the reason for the significant increase in replacement sales was "just really good product and some timing issues." Your current disclosure on page 34 regarding the increase in replacement sales states only that it was driven by "successful promotional programs." This disclosure does not explain to investors why your replacements sales were at a historical high, and what specifically drove the significant increase. International Game Technology 6355 South Buffalo Drive Las Vegas, NV 89113-2133 702-669-7777 www.IGT.com U.S. Securities and Exchange Commission
